Citation Nr: 0304290	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  97-06 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Washington, DC


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a left orchiectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel

INTRODUCTION

The appellant had active service from September 1966 to July 
1968.

Historically, by a December 1983 Board decision, service 
connection for a left orchiectomy was denied.  A subsequent 
June 1992 rating decision determined that new and material 
evidence had not been submitted to reopen that testicular 
disorder service connection claim.  After appellant was 
provided timely notification of that rating decision the 
following month, he did not file a timely Notice of 
Disagreement therewith.  That June 1992 rating decision 
represents the last final decision with regards to the left 
orchiectomy service connection issue.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision by the 
Washington, D.C., Regional Office (RO), which denied 
reopening of the left orchiectomy service connection claim.  
A September 1999 RO hearing was held before a Decision Review 
Officer.  In October 2000, a hearing was held before the 
undersigned Board Member in Washington, D.C.  

In a January 2001 decision, the Board determined that new and 
material evidence had not been submitted to reopen the left 
orchiectomy service connection claim.  Thereafter, appellant 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  During the pendency of that 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. § 5100 et. seq. (West Supp. 2001)) became law.  By a 
subsequent Order, the Court vacated said Board decision and 
remanded the case for readjudication pursuant to that Act.  

In December 2001, the Board remanded the case to the RO for 
additional evidentiary development and consideration of the 
Veterans Claims Assistance Act of 2000.  The case is now 
ready for final appellate consideration.  

FINDINGS OF FACT

1.  In a December 1983 decision, the Board denied service 
connection for a left orchiectomy, on the grounds that a 
testicular disorder, orchiepididymitis necessitating a left 
orchiectomy, was initially clinically shown years after 
service and was not incurred in service.  

2.  A subsequent June 1992 rating decision determined that 
new and material evidence had not been submitted to reopen 
that left testicular disorder service connection claim.  
After appellant was provided timely notification of that 
rating decision the following month, he did not file a timely 
Notice of Disagreement therewith.  

3.  Additional evidence submitted subsequent to said 
unappealed June 1992 rating decision, which denied reopening 
of a left testicular disorder service connection claim, when 
viewed in the context of all the evidence, is cumulative or 
duplicative; does not bear directly and substantially upon 
the specific matter under consideration; or is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence received subsequent to the unappealed June 1992 
rating decision, which denied reopening of a left testicular 
disorder service connection claim, is not new and material, 
and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a) 
(2001); Manio v. Derwinski, 1 Vet. App. 140 (2001).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), as codified at 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2002) became law.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

It is reiterated that in the instant case, the Court vacated 
the Board's January 2001 decision, which had denied reopening 
of the left testicular service connection claim, and ordered 
the Board to readjudicate the case pursuant to the Veterans 
Claims Assistance Act of 2000.  In response to the Court 
Order, the Board in December 2001 remanded the case to the RO 
for additional evidentiary development and consideration of 
the Veterans Claims Assistance Act of 2000.  Parenthetically, 
recent decisions rendered by the United States Court of 
Appeals for the Federal Circuit have held that Section 3 of 
the Veterans Claims Assistance Act of 2000, dealing with 
notice and duty to assist requirements, does not apply 
retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  See 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002) and 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).  Even 
assuming that Section 3 of the Veterans Claims Assistance Act 
of 2000 is applicable in the instant appeal, after reviewing 
the record, the Board is satisfied that all relevant facts 
have been properly developed.  

The evidentiary record includes available service medical 
records and post-service clinical records relied upon by the 
RO in denying the service connection claim at issue.  
Pursuant to the Board's December 2001 remand, the RO sought 
any additional service medical records, including a search 
for any records at the Pentagon (apparently since appellant's 
service discharge had been upgraded by a discharge review 
board at the Pentagon).  Although a document apparently from 
the Pentagon was obtained, this document was irrelevant.  
Despite the RO's diligent efforts, no additional service 
medical records have proved available.  Although the RO also 
sought and obtained appellant's Social Security 
Administration (SSA) records, none of the records obtained 
were relevant (and private clinical records were, in fact, 
duplicative evidence previously considered).

The Board finds that appellant and his representative were 
knowledgeable regarding the necessity of competent evidence 
showing that said left testicular disorder was related to 
service, and the necessity to submit new and material 
evidence to reopen that service connection claim.  See, in 
particular, the February 1997 Statement of the Case and 
subsequent Supplemental Statements of the Case, which set out 
the applicable evidence, the applicable legal theories, laws, 
and regulations governing service connection, the provisions 
of 38 C.F.R. § 3.156(a) pertaining to the need for "new and 
material" evidence to reopen said claim at issue, and the 
reasons for denial of said claim.  Furthermore, the Board's 
January 2001 decision (vacated by Court Order) provided 
appellant actual notice of the relevant evidence, laws and 
regulations, and basis for the denial of said left testicular 
service connection claim.  

Additionally, appellant has had an opportunity to submit 
medical records and other documents, and has testified at a 
Regional Office hearing and at a recent Board hearing on said 
appellate issue.  It does not appear that appellant or his 
representative has informed the VA of the existence of any 
additional, specific competent evidence that might prove to 
be material concerning said appellate issues.  See the 
Veterans Claims Assistance Act of 2000.  

Under the Veterans Claims Assistance Act of 2000, new duty to 
assist provisions include requiring VA to provide medical 
opinion when such opinion is necessary to make a decision on 
a claim.  However, it does not appear that there is any 
competent clinical evidence or record indicating that 
appellant's left testicular disability is related to service.  
It appears that such duty to assist provisions requiring 
examinations or medical opinions are dependent on whether 
"new and material" evidence has been submitted to reopen 
the claim.  See, in particular, 38 U.S.C.A. § 5103A(f) and 38 
U.S.C.A. § 5108 (West 2002).  

It does not appear that there are any other relevant medical 
records that exist and should be obtained prior to deciding 
this case.  See also an October 2001 Report of Contact, which 
stated that appellant had no further argument or evidence to 
submit.  

Pursuant to the Board's December 2001 remand, the RO in a 
February 2002 letter specifically advised appellant and his 
representative of the Veterans Claims Assistance Act of 2000 
and its applicability, including as to which party could or 
should obtain which evidence.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Furthermore, appellant's 
March 2002 written statement and 2003 written statements from 
his representative do not indicate that they have any 
additional existing evidence to submit.  Thus, the Board 
concludes that the duty to assist as contemplated by 
applicable provisions, including the Veterans Claims 
Assistance Act of 2000 to the extent it may apply, has been 
satisfied with respect to the issue on appeal.  

With respect to the issue of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for a left testicular 
disorder, "new" evidence means more than evidence which was 
not previously physically of record, and must be more than 
merely cumulative.  To be "material" evidence, it must by 
itself or in connection with evidence previously assembled be 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The unappealed June 
1992 rating decision, which denied reopening of a left 
testicular disorder service connection claim, is final and 
may not be reopened, in the absence of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.302(a), 20.1105; Manio, supra; 
Smith (William A.) v. Brown, 35 F.3d 1516 (Fed. Cir. 1994).  
Parenthetically, appellant has not argued any other legal 
basis for attacking that final rating decision.  

The evidence previously considered in the December 1983 Board 
decision, which denied service connection for a left 
testicular disorder, included the only available service 
medical record, a December 1967 individual sick slip.  The 
RO's numerous attempts to obtain any additional service 
medical records from  the National Personnel Records Center, 
including a search for clinical records at a certain military 
hospital, failed to disclose any such records.  That December 
1967 individual sick slip merely noted that appellant had 
"swelling in old hernia area" and was restricted to 
quarters for 24 hours.  An in-service injury/left testicular 
disorder was neither claimed nor clinically reported.  The 
earliest post-service clinical evidence pertaining to a left 
testicular disorder was not until June 1972, years after 
service.  Significantly, June 1972 private medical records 
revealed that appellant reportedly had been seen one week 
earlier for orchiepididymitis.  Antibiotics were prescribed.  
A history of drug abuse requiring methadone treatment was 
also noted.  Chronic left epididymitis orchitis and drug 
abuse were diagnosed.  No history of an in-service 
injury/left testicular disorder was noted.  

Appellant initially filed an application for VA disability 
benefits in February 1975, claiming that his testicular 
removal was related to service.  It was alleged therein that 
an Army doctor stated that "it was caused by the heavy 
lifting...basic training."  Appellant also indicated that he 
had children born in 1966-1967.  

On May 1975 VA examination, a history of a left inguinal 
herniorrhaphy performed in the 1950's and a left testicle 
orchiectomy performed in 1972-1973 was noted.  

Lay statements dated in March and November 1981 from fellow 
servicemen, appellant's sister "M.A.", and friends and 
personal acquaintances of the appellant, allege, in essence, 
that appellant had been injured in service from heavy lifting 
and that the injury resulted in removal of the left testicle 
after service.  Based on the evidence then of record, the 
December 1933 Board decision denied service connection for a 
left orchiectomy, on the basis that a testicular disorder, 
orchiepididymitis necessitating a left orchiectomy, was 
initially clinically shown years after service and was not 
incurred in service.  

The evidence previously considered in the unappealed June 
1992 rating decision, which denied reopening of the left 
testicular disorder service connection claim, included 
private clinical records dated in the early 1990's, which 
pertained to disabilities other than a left testicular 
condition.  In a January 1992 clinical record, appellant 
divulged that "I was shooting drugs in my groin" and 
complained of swelling in the groin.  

The evidence received subsequent to said unappealed June 1992 
rating decision is not new and material.  Statements by 
appellant and his sister, including testimony at a September 
1999 RO hearing and an October 2000 Board hearing, 
essentially reiterate previously considered allegations with 
respect to the claimed disability; and therefore do not 
constitute "new and material" evidence.  See Reid v. 
Derwinski, 2 Vet. App. 312 (1992).  Additionally, any 
testimony by appellant that years after service, civilian 
medical personnel stated that the left testicular disability 
was related to service would constitute hearsay evidence and 
does not constitute competent medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Lay 
statements dated in 1996 from appellant's former spouse, 
appellant's sister, and appellant's friends are essentially 
similar to the content of those lay statements previously 
considered.  Certain private medical records dated in the 
early 1990's are duplicative of those previously considered 
in the unappealed June 1992 rating decision.  Other private 
medical records dated in the 1990's, including those received 
from SSA which were duplicative, primarily pertain to 
unrelated conditions and do not in any manner relate 
appellant's left testicular disorder to service.  

The critical point is that the competent evidence submitted 
subsequent to said unappealed June 1992 rating decision is 
either cumulative/duplicative of evidence previously 
considered or is irrelevant, and none of the clinical 
evidence relates appellant's left testicular disorder to 
service.  The Board has considered the lay statements, 
contentions, and testimonial evidence presented.  However, 
lay assertions of medical causation are not sufficient to 
reopen a claim under 38 U.S.C.A. § 5108.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  

Thus, additional evidence submitted subsequent to the 
unappealed June 1992 rating decision, which denied reopening 
of a left testicular disorder service connection claim, when 
viewed in the context of all the evidence, is cumulative or 
duplicative; does not bear directly and substantially upon 
the specific matter under consideration; and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Since new and material 
evidence has not been submitted, the claim for service 
connection for a left testicular disorder is not reopened.  
38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. §§ 3.156(a), 20.1105.  
The benefit-of-the-doubt doctrine is inapplicable, since new 
and material evidence has not been submitted to reopen the 
claim.  Annoni v. Brown, 5 Vet. App. 463 (1993).


ORDER

Since new and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for a 
left testicular disorder, that claim is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

